Citation Nr: 0908010	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  03-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for labyrinthitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from July 1942 to August 1944.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
finding that new and material evidence had not been received 
to reopen a previously denied claim of service connection for 
labyrinthitis.  

The Board remanded the case in August 2007 for notice and 
assistance development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2008).  The case now returns to the Board 
for further review.  



FINDINGS OF FACT

1.  By an RO rating action in October 1978, the Veteran's 
claim of service connection for labyrinthitis was denied.  
The rating action as to that claim became final when not 
timely appealed.

2.  By an RO rating action in May 2001, the Veteran's claim 
for service connection for labyrinthitis was again denied.  
The rating action as to that claim became final when not 
timely appealed.  

3.  Since the last prior final denial of the claim for 
service connection for labyrinthitis, evidence received does 
not relate to an unestablished fact necessary to substantiate 
the claim.  The evidence received is either redundant of 
evidence previously received, or, by itself or together with 
evidence previously of record, does not raise a reasonable 
possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has not been received since the 
last final decision denying service connection for 
labyrinthitis, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In new and material evidence claims, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought. Kent v. Nicholson, 20 Vet. App. 
1 (2006).




If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
request to reopen the claim for service connection for 
labyrinthitis, and the underlying claim for service 
connection for labyrinthitis.  The Veteran was not afforded a 
VCAA notice letter prior to the RO's appealed April 2002 
rating action denying his request to reopen his claim for 
service connection for labyrinthitis, and subsequent VCAA 
notice letters in December 2003, December 2004, and March 
2006 did not fulfill the requirements to provide adequate 
notice of the evidentiary requirements both to reopen a claim 
and to support the underlying claim for service connection, 
requirements as clarified in Kent v. Nicholson.  

However, the Board remanded the case in August 2007 to afford 
the Veteran appropriate Kent-complying VCAA notice, to be 
followed by readjudication of the claim.  Kent-complying 
notice was provided in August 2007, and the Appeals 
Management Center (AMC) readjudicated the claim in an SSOC in 
December 2008.  

Based on that AMC notice, development, and readjudication, 
the Board is satisfied that development requested by the 
Board's August 2007 remand has been satisfactorily completed.  
Only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

By the August 2007 development letter, the Veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, was informed of his and VA's relative responsibilities 
in reopening a claim and assisting the development of a 
claim, and was informed of the information and evidence 
necessary both to reopen the claim for service connection for 
labyrinthitis, and to substantiate that claim on the merits.  
By this letter the veteran was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In the present case, the development letter in March 2006 
appropriately addressed the downstream issues of disability 
rating and effective date, and the post-remand development 
letter in December 2008 addressed the issue of service 
connection on the merits, which is necessarily downstream of 
the a reopened claim for service connection.  The request to 
reopen was thereafter readjudicated by the December 2008 
SSOC.  Hence, Dingess-complying notice requirements have been 
fulfilled.  In addition, to the extent there were any 
deficiencies in Dingess-complying notice, such errors are 
harmless because the request to reopen the claim for service 
connection for labyrinthitis is herein denied.


The Veteran had requested reopening his claim in December 
2000, but that request was denied by a May 2001 RO rating 
action, in response to which he did not initiate an appeal.  
In addition, evidence was received dated in January 2002 from 
a private hospital, on the basis of which the RO again 
adjudicated whether new and material evidence had been 
received to reopen the claim for service connection for 
labyrinthitis.  

The Veteran did not advise of any additional VA or private 
sources of evidence to support his request to reopen.  
Statements within the record mentioned a private treating 
physician who had died in 1970.  More recent private 
treatment records were received and associated with the 
claims file, as discussed infra.  The veteran was 
appropriately informed, including by the appealed rating 
decision, an SOC, and subsequent SSOCs, of records obtained, 
and, by implication, of records not obtained.  He was also 
adequately informed of the importance of obtaining all 
relevant records.  He has not provided authorization to 
obtain any additional existing evidence presenting a 
reasonable possibility of reopening or otherwise furthering 
the appealed claim here denied.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the request to reopen the 
claim for service connection for labyrinthitis, or the 
underlying claim for service connection for labyrinthitis.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

VA need not conduct an examination with respect to the issue 
of whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for labyrinthitis, or with respect to that 
disorder and the underlying claim for service connection, 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
request to reopen only if new and material evidence is 
presented or secured to reopen the claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board herein finds that new and material evidence has not 
been presented or secured, and denies reopening the claim.  

The Veteran has addressed his request to reopen and the 
underlying claim for service connection for labyrinthitis by 
written statements.  In one of his written appeal documents 
(onVA Form 9) received in 2003, he had requested a Board 
hearing, and in another VA Form 9 received in 2003 he 
declined the opportunity of a hearing.  Then, in response to 
a request for clarification by the RO, the Veteran submitted 
a signed statement in January 2005 informing that "I have a 
disability and can not appear anywhere . . . ."  Because he 
cannot attend a hearing, he cannot be afforded one.  There is 
no indication that he desires a further opportunity to 
address this claim that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal of a request to reopen 
a claim for service connection for labyrinthitis.  See 
Quartuccio, supra.  The Board finds that the veteran was 
provided the necessary notice and assistance required, as 
discussed supra, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."


II.  Whether New and Material Evidence is Presented to Reopen
Claim for Service Connection for Labyrinthitis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008) ; 38 C.F.R. § 3.303(a) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

For those requests to reopen a finally decided claim received 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
Aug. 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The Veteran's claim for service connection for labyrinthitis 
was previously denied by the RO in an October 1978 rating 
action.  He did not appeal that decision, and accordingly it 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  
The Veteran requested reopening of the claim in December 
2000, and the RO denied that request to reopen by a May 2001 
rating action.  The Veteran did not timely initiate an appeal 
of that May 2001 rating action, and accordingly it also 
became final.  

Submitted evidence from a private hospital presenting 
symptoms potentially associated with labyrinthitis and dated 
in January 2002 (with earlier dates also reflected in these 
submitted records) was received by the RO.  On the basis of 
this evidence, the RO again addressed the issue of whether 
new and material evidence had been received  to reopen the 
claim for service connection for labyrinthitis, by the 
appealed April 2002 rating action.  Hence, the current rules 
for reopening previously finally denied claims apply.  
38 C.F.R. §  3.156(a) (2008).  

Thus, the last prior final denial of the claim for service 
connection for labyrinthitis was in May 2001.  Evidence at 
that time included service treatment records showing no 
complaints, findings, or treatment for labyrinthitis, and 
indeed no service records reflecting any vestibular 
difficulties.  The post-service records obtained at the time 
of the last prior final denial included no evidence of any 
complaint, diagnosis, or treatment for labyrinthitis 
proximate to service.  The earliest documented labyrinthitis 
was reflected in a private treating physician's letter dated 
in August 1978, to the effect that the physician had first 
treated the Veteran for acute labyrinthitis in October 1973, 
with no mention of a history of labyrinthitis prior to that 
date.  

At the time of the last prior final denial of the claim, the 
Veteran had contended that he first had labyrinthitis in 
service in 1943 while aboard ship at sea, after the ship's 
guns were fired without warning and he suffered a severe 
concussion to the ears.  Also in previously submitted 
statements, he had alleged that he had severe attacks of 
labyrinthitis in 1962 and 1973.  

The Veteran provides no new evidence to support development 
of labyrinthitis in service, or to support the presence of 
labyrinthitis any nearer in time to service than was 
established at the time of the last prior final denial in May 
2001.  The Veteran has submitted new copies of documents 
dating from service, but these do not relate to labyrinthitis 
and they do not serve to support the presence of 
labyrinthitis in service or proximate to service.  Hence, 
while one or more of these documents proximate to service may 
not have been of record at the time of the last prior final 
denial in May 2001, none of them is material to the claim, 
because to the extent new, none relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  Similarly, newly submitted private hospital 
records showing current or recent findings of symptoms 
potentially compatible with labyrinthitis do not relate to a 
previously unestablished fact necessary to support the claim, 
because evidence of record prior to the last prior final 
denial already established the presence of labyrinthitis.  
Id.  

In a June 2004 submission, the Veteran alleged that he first 
experience labyrinthitis in service, and that immediately 
upon his discharge from service in 1944 he went to a private 
physician in California and received treatment for his ears.  
He added that this private physician died in 1970.  Although 
these assertions are new evidence, and while they relate to 
an unestablished fact necessary to support the claim, they do 
not raise a reasonable possibility of substantiating the 
claim because they present no possibility of being 
corroborated and because this new assertion of treatment 
proximate to service could have been, and should have been, 
made at the time of his prior claims, and hence lacks 
credibility to support the claim when presented at this late 
date.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (Board 
has responsibility to weigh credibility of evidence). 

It is true that ordinarily evidence received subsequent to a 
final decision is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
However, the inherent contradiction of the Veteran's 
assertion regarding treatment of his ears following service, 
advanced after prior denials of his claim, renders it an 
unsubstantiated (and, indeed, incapable of substantiation, by 
his own concession) contention which cannot be sufficient to 
reopen his claim, and presents no indication of a reasonable 
possibility of substantiating the claim on the merits.  
38 C.F.R. § 3.156(a).  To allow reopening on the basis of 
such assertions would constitute an unreasonable and 
unnecessary delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

Accordingly, in the absence of new and material evidence to 
support the Veteran's claim for service connection for 
labyrinthitis, the claim may not be reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

The claim for service connection for labyrinthitis is not 
reopened; the claim is denied. 



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


